UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 24, 2011 Rambus Inc. (Exact name of registrant as specified in its charter) Delaware 000-22339 94-3112828 (State or other jurisdiction of incorporation) (Commission File Number) (I. R. S.Employer Identification No.) 1050 Enterprise Way, Suite 700, Sunnyvale, California 94089 (Address of principal executive offices, including ZIP code) (408) 462-8000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 — Other Events. On January 24, 2011, Rambus Inc. issued a press release announcing that it has acquired the lighting and display portfolio of patents and technology from privately held Imagine Designs Inc. The information in the joint press release that is an exhibit to this Current Report on Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, regardless of any general incorporation language in such filing. Item9.01 — Financial Statements and Exhibits. (d) Exhibits. Press release dated January 24, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 24, 2011 Rambus Inc. /s/ Satish Rishi Satish Rishi, Senior Vice President, Finance and Chief Financial Officer Exhibit Index Exhibit Number Exhibit Title Press release dated January 24, 2011.
